Citation Nr: 0527367	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to November 15, 2001 
for an increased rating for the service-connected post-
traumatic stress disorder (PTSD), previously characterized as 
anxiety reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO recharacterized the veteran's psychiatric 
disability from anxiety reaction to PTSD, and increased the 
disability rating from 10 percent to 70 percent, effective 
November 15, 2001.  

In a decision promulgated in August 2004, the Board found 
that the evidence of record did not show an increase in the 
severity of the veteran's service-connected psychiatric 
disability within one year prior to the filing of his claim 
for increase, which was received at the RO on November 15, 
2001.  As such, the Board denied the veteran's claim for an 
effective date prior to November 15, 2001 for the increased 
rating for the service-connected PTSD.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  

While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  In a July 2005 Order, the 
Court granted the Joint Motion, vacating the Board's August 
2004 decision and returning the case to the Board.  


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for the 
service-connected PTSD was received at the RO on November 15, 
2001.  

2.  The medical evidence of record during the one-year period 
prior to the receipt of the veteran's November 2001 claim for 
increase shows that as of March 2001, the veteran's service-
connected PTSD was manifested by nightmares, flashbacks, 
intrusive thoughts, edginess, anxiety and depression, 
emotional aloofness, decreased interest, and avoidant 
behaviors with increasing symptoms and decreasing GAF.

3.  It is factually ascertainable that the veteran's service-
connected PTSD was productive of symptomatology more nearly 
approximating the criteria for a 70 percent rating on 
November 9, 2001, the date of a Vet Center examination.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation, but no higher, effective from March 27, 2001 to 
November 8, 2001 have been met.  38 U.S.C.A. §§ 5101, 5103, 
5110 (West 2002); 38 C.F.R. § § 3.151, 3.155, 3.400, 4.130, 
Diagnostic Code 9411 (2005).  

2.  An effective date of November 9, 2001 for the assignment 
of a 70 percent evaluation for the service-connected PTSD is 
warranted.  38 U.S.C.A. § § 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. § § 3.151, 3.155, 3.400, 4.130, Diagnostic 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in January 2002, prior to the initial unfavorable 
agency decision which was issued in June 2002.  As such, the 
Board finds no defect with respect to the timing of the VCAA 
notice.  The discussions in the rating decision, statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in January 2002, prior to the rating decision in June 2002 in 
which an increased rating to 70 percent was assigned for the 
service-connected PTSD, effective on November 15, 2001.  The 
January 2002 notification would apply to the original issue 
of entitlement to an increased rating for the service-
connected PTSD and to the downstream issue of entitlement to 
an effective date prior to November 15, 2001 for the 
increased rating for the service-connected PTSD.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

With regard to the content, or scope of the January 2002 
duty-to-assist letter, the Board finds that VA fully notified 
the veteran of what is required to substantiate his claims.  
Together, the VCAA letter of January 2002, the rating 
decision of June 2002, and the October 2002 Statement of the 
Case, provided the veteran with a summary of the evidence, 
the applicable laws and regulations and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Although the veteran was not specifically asked to 
provide any evidence in his possession that pertained to his 
claim, the Board finds that the veteran was not prejudiced by 
such failure.  The veteran was requested to tell the RO about 
any additional information or evidence that he wanted the RO 
to obtain, and thus, was, in effect requested to submit all 
evidence in his possession that pertained to his claim.  
Moreover, no other evidence was identified or submitted by 
the veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports dated in June 2001, August 2002, and January 2005, as 
well as testimony and written statements from the veteran.  
As VA examinations and other medical evidence are of record, 
the Board finds no further VA examination necessary in this 
case.  It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Increased ratings and effective date

The RO granted service connection for anxiety reaction in a 
February 1969 rating decision and assigned a 10 percent 
disability rating effective October 12, 1968.  The veteran 
did not submit a notice of disagreement with this issue 
within one year of the date of notice of the notification of 
the February 1969 rating decision.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.302(a) (2005).  That 
determination became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.302(a) (2005).

In a January 1974 rating action, the RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected anxiety reaction.  The veteran timely appealed that 
determination.  In a November 1974 decision the Board 
affirmed the RO's decision.  That decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

In November 2001, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability.  In 
a June 2002 rating decision, the RO granted a 70 percent 
rating for the veteran's service-connected psychiatric 
disorder, recharacterizing from anxiety reaction to PTSD, 
based on medical evidence received.

The veteran contends that an effective date prior to November 
15, 2001 should be assigned for the increased rating for the 
service-connected PTSD because he has had chronic PTSD 
symptoms since his separation from active service.  The 
veteran argues that he currently suffers from the same 
condition that he had in 1968, but his psychiatric condition 
was misdiagnosed at that time.  He argues that the VA medical 
evidence supports this contention and as such, an increased 
rating for the service-connected PTSD should be effective 
from 1968.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.   

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2005).  

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2005).

As noted above, the medical evidence in this case covering 
the one-year period prior to the RO's receipt of the 
veteran's claim for an increased rating on November 15, 2001 
consists of VA treatment records dating back to March 2001.  
Thus the Board finds that the VA medical records showing the 
veteran's PTSD disability prior to his November 15, 2001 
formal claim, suffices as an informal claim under 38 C.F.R. § 
3.157 (2005).  

A March 2001 VA examination for Agent Orange purposes reveals 
that the veteran was diagnosed with anxiety disorder in 1968 
after returning from Vietnam, where he served as a door 
gunner.  The examiner noted that the veteran had symptoms of 
PTSD to include nightmares, flashbacks, unbidden thoughts of 
Vietnam experiences, anxiety, emotional aloofness, and 
avoidant behaviors.  The examiner referred the veteran to the 
Mental Health clinic for PTSD evaluation.  

The July 2001 PTSD evaluation revealed that the veteran 
reported chronic insomnia, nightmares, daily intrusive 
memories, avoidance symptoms, hyperarousal, and guilt.  He 
stated that his job allows him to work alone and he only 
feels comfortable around immediate family.  He reported that 
he was diagnosed with thyroid cancer in 1999, for which he 
had surgery and treatment.  He stated he was anxious and on 
edge, had lack of energy and interest, and experienced weekly 
episodes of depression.  The examiner noted that the veteran 
had been married for 30 + years and had been at the same job 
for 30+ years.  On evaluation, the examiner noted the veteran 
was neatly dressed and groomed, displayed fluent, goal 
oriented speech, and was cooperative.  It was further noted 
that he was anxious, displayed linear and logical thought 
process, and did not have delusions.  His insight and 
judgment were preserved.  He did report some suicide thought 
in past, but no plans.  The diagnoses included PTSD and 
depressive disorder, NOS.  His current GAF was 60.  The 
veteran was placed on medication to help manage his symptoms.
The examiner indicated that the veteran had moderate 
impairment due to PTSD.

VA medical notes dated from August to October 2001 show that 
the veteran continued to complain of anxiousness, depression, 
and that he avoided people as much as possible. He also 
reported difficulty concentrating and focusing his attention.  
The diagnoses included PTSD, depression, and Attention 
Deficit Disorder.  

A Vet Center report, dated November 9, 2001, noted that the 
veteran was seen on initial evaluation for sleeping problems, 
nervousness, nightmares, and thoughts of Vietnam.  The mental 
status evaluation revealed that he had an anxious and 
suspicious manner, with impaired memory and agitated restless 
motor activity.  His affect and speech were appropriate and 
he was oriented to time, place, and person.  He displayed 
disorganized thinking, and reported sleep disturbances, and 
suicidal and homicidal thoughts.  It was noted that his wife 
had done all the driving for the family for the past 14 
years, and that he gets really nervous in the car.  He 
reported that he doesn't like to socialize and recently took 
medical disability at work after his thyroid cancer and 
surgery.  The diagnosis was posttraumatic stress disorder and 
alcohol abuse, in remission, and a GAF score of 40.

On VA examination in February 2002, the veteran complained of 
nightmares, depression, anxiety, flashbacks, increased 
startle response, visual and auditory hallucinations before 
he started his medications, memory problems, no social life 
or friends, and temper and anger problems.  On evaluation, 
his affect and mood were depressed and anxious, and there was 
no evidence of suicidal, homicidal, or paranoid ideation.  
His insight and judgment were fair to good.  The diagnosis 
was chronic PTSD.  The physician provided a current GAF score 
of 50 and a score of 50 over the prior year.  The examiner 
stated that the veteran's stressors were moderate to severe 
secondary to PTSD, sleep disturbance, depression and social 
isolation.

In a May 2002 statement, the veteran's treating psychiatrist 
stated he had had the opportunity to follow the veteran for 
the previous ten months and had observed a progressive 
decline in the veteran's function.  He stated the veteran was 
currently unable to hold a job and his stress intolerance was 
progressive.  The physician provided a current GAF score of 
45.

In sum, these records show a general decline in the veteran's 
functioning beginning around March 2001.  Specifically, 
Global Assessment of Functioning (GAF) scores were noted to 
decrease from 60 down to the 40's during that time period, 
and the veteran reported consistent complaints of intrusive 
thoughts, nightmares daily, sleep disruption, depression and 
anxiety with occasional thought of suicide.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
these symptoms more nearly approximate the criteria for a 50 
percent rating for the service-connected PTSD during the time 
period from March 27, 2001 to November 8, 2001.  However, the 
Board finds that the evidence does not demonstrate that the 
veteran's symptoms during this time period reflect a level of 
disability in excess of 50 percent.  

However, the evidence during the time period from March 27, 
2001 to November 8, 2001 does not, however, show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  
  
Based on the above evidence as a whole and in resolving all 
doubt in the veteran's favor, the Board finds that a 50 
percent rating, but no more, is warranted for the service-
connected PTSD from March 27, 2001 to November 8, 2001.  

The Board notes that the RO determined that the criteria for 
a 70 percent evaluation were met effective from the date of 
the veteran's claim, November 15, 2001, based on evidence 
submitted thereafter.  However, the Board also notes that the 
Vet Center examination report of November 9, 2001 reflects a 
fairly dramatic increase in the veteran's functioning.  A 
Global Assessment of Functioning (GAF) score of 40 is noted, 
and the veteran reports an increase in symptoms.  As such, 
the Board finds that the assignment of the 70 percent rating 
should be effective on the date of the Vet Center report, 
November 9, 2001.  

In view of the foregoing, with consideration of 38 C.F.R. 
§ 3.157, the Board finds that the earliest date as of which 
it is factually ascertainable that an increase in disability 
of 50 percent evaluation for PTSD is March 27, 2001, based on 
the medical evidence that predated the veteran's November 
2001 written claim.  Additionally, the Board that the 
earliest date as of which it is factually ascertainable that 
an increase in disability of the 70 percent evaluation for 
PTSD is November 9, 2001.




ORDER

An increased rating to 50 percent for the service-connected 
PTSD is granted, effective from March 27, 2001 to November 8, 
2001, subject to the laws and regulations governing the 
payment of monetary benefits.

An effective date of November 9, 2001 for the assignment of a 
70 percent rating for the service-connected PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


